Citation Nr: 0110926	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  94-06 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from November 1957 to March 
1966 and from March 1970 to December 1970.  In December 1997 
the Board of Veterans' Appeals (Board) granted entitlement to 
service connection for headaches and remanded the issues 
listed on the title page to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, for 
additional development, to include an attempt to obtain 
additional stressor information from the veteran prior to 
attempting to obtain verification of the veteran's stressors 
from the United States Armed Services Center for Research of 
Unit Records (USASCRUR), formerly the United States Army and 
Joint Services Environmental Support Group (ESG).  Additional 
stressor information was not obtained despite a VA letter to 
the veteran dated in February 1998 requesting additional 
information.  The case was returned to the Board in March 
2001.

The issues of entitlement to service connection for lumbar 
and cervical spine disabilities will be addressed in the 
remand portion of this action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issues of entitlement to service 
connection for right knee disability and for PTSD has been 
obtained by VA.

2.  The veteran's current right knee disability originated in 
service.

3.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating any of the 
veteran's alleged service stressors.




CONCLUSIONS OF LAW

1.  Right knee disability was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).

2.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 1991 and 
Supp. 2000); 38 C.F.R. § 3.304(f) (1998); 38 C.F.R. 
§ 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing service connection for right 
knee disability and PTSD and that he has been requested to 
provide information concerning potential sources of medical 
evidence pertaining to postservice treatment for these 
disabilities.  The Board notes that the record contains 
medical evidence relevant to adjudication of these claims, to 
include a recent VA orthopedic examination.  In sum, the 
facts relevant to these claims have been properly developed 
and there is no further action which should be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding these claims without first affording the RO an 
opportunity to consider the claims in light of the VCAA.

FACTUAL BACKGROUND

Although the veteran contends that some of his service 
medical records are missing, the Board notes that the service 
medical records on file cover the period from his enlistment 
examination in November 1957 to his discharge examination in 
January 1966 and from examination in August 1969 to final 
separation examination in December 1970.  

No pertinent complaints or findings were noted on the report 
of medical history and medical examination at the time of 
enlistment examination in November 1957.  It was noted in 
July 1958 that the veteran had been a passenger in a motor 
vehicle when the door sprung open and he fell out, incurring 
multiple abrasions on the left side of his face, left 
shoulder, chest, and right elbow and a contusion of the left 
eye.  Records for February 1959 reveal that the veteran's 
complaints included pain in his joints; acute pharyngitis 
with mild influenza was diagnosed.  Service medical records 
for March 1963 disclose that the veteran complained of 
soreness in the right knee after having been in an automobile 
accident; the examiner's impression was contusions and 
abrasions secondary to an automobile accident.  Service 
medical history and medical examination reports dated in July 
1964 and January 1966 do not contain any pertinent complaints 
or abnormal findings.  Enlistment medical history and medical 
examination reports for August 1969, medical history and 
medical examination reports dated in March 1970, and December 
1970 separation medical history and medical examination 
reports also do not contain any pertinent complaints or 
abnormal findings.


According to a February 1992 statement from David C. Goheen, 
M.D., the veteran said that he had injured his knee and back 
in a helicopter crash in service.  

VA orthopedic examination in August 1993 revealed that the 
veteran complained of episodic right knee pain since a 
helicopter crash in 1960.  Physical examination did not 
reveal any significant abnormality.  Right knee strain was 
diagnosed.

On VA psychiatric examination in August 1993, the veteran 
said that he had nightmares about the death of some friends 
in Vietnam.  The diagnoses were PTSD and dysthymic disorder.  
It was noted that the veteran had had life threatening 
traumas, chiefly in Korea, primarily when shot at as a 
helicopter crew member and in a truck accident.

VA treatment records dated from November 1993 to February 
1994 reveal that an adjustment disorder with depressed mood 
and chronic pain syndrome of the spinal disc were noted in 
November 1993.  Depression with chronic pain and possible 
PTSD were reported in January 1994; major depression was 
noted in February 1994.

According to an October 1996 response to a VA request for any 
additional service medical records, the National Personnel 
Records Center (NPRC) noted that all records had already been 
sent.  VA requests for additional information, as requested 
in the December 1997 Board remand, were sent to the veteran 
in February and August 1998 and in January and May 1999; the 
veteran noted in an April 1998 statement that he did not have 
any other evidence to present.  A May 1998 statement on his 
service stressors did not provide any specific names or 
dates.  According to an April 1999 response to a VA request 
for any records involving treatment in August 1970 from Ft. 
Wolters, Texas, the NPRC indicated that "Ft. Walters" was 
not identified as a military treatment facility.

On VA orthopedic examination of the right knee in January 
2000, the veteran complained of soreness, tenderness, and 
occasional swelling of the knee that began when he injured 
the knee in service.  Physical examination revealed 
generalized pain, soreness, tenderness, and loss of motion.  
A residual injury to the right knee was diagnosed.  X-rays of 
the right knee did not show any significant bone or joint 
abnormality.  The examiner concluded, based on his 
examination and reasonable medical probability, that the 
veteran's current right knee symptomatology was causally 
related to his service right knee injury.

ANALYSIS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Right Knee disability

There is evidence in the veteran's service medical records 
that he injured his right knee in an automobile accident in 
March 1963.  Right knee strain was diagnosed on VA 
examination in August 1993.  Based on physical examination of 
the veteran's right knee and reasonable medical probability, 
it was concluded by the VA examiner in January 2000 that the 
veteran's current right knee disability was causally related 
to his right knee injury in service.  Consequently, since 
there is evidence of right knee disability in service, 
postservice evidence of continued right knee problems, and a 
postservice medical opinion linking current right knee 
disability to service, service connection for right knee 
disability is warranted.  The Board notes there is no 
evidence to the contrary.

PTSD

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 
The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions or hardships of 
such service.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (1998); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  Section 1154 requires that the veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and would not apply to veterans who served 
in a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  VAOPGCPREC 12-
99.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) provides:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32807-32808 (1999).

There are no complaints or findings of psychiatric disability 
in service, and the initial diagnosis of PTSD was not until 
VA examination in August 1993.  That diagnosis was based on 
history given by the veteran and the history is not supported 
by the evidence of record.  The record reflects that the 
veteran did not receive any award or decoration indicative of 
combat.  Additionally, despite several recent VA attempts to 
obtain sufficient information to research his claims of 
service stressors, the veteran has failed to provide adequate 
additional information on his service stressors.  Although VA 
has a duty to assist the veteran in developing facts 
pertinent to his claim, such duty to assist is not a one-way 
street, and the veteran cannot remain passive when he has 
relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 
(1996) (VA has a duty to assist a veteran, not a duty to 
prove his claim while he remains passive); accord Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  There is no verification 
in the record of the veteran's stressor claims.  Without 
evidence establishing that the veteran engaged in combat with 
the enemy or corroborating evidence of a stressor supporting 
the diagnosis of PTSD, the claim must be denied.




ORDER

Service connection for right knee disability is granted.

Service connection for PTSD is denied.


REMAND

A February 1998 rating decision granted entitlement to 
service connection for headaches and assigned a 10 percent 
evaluation, effective February 24, 1992.  The veteran 
appealed this evaluation, and a July 1998 rating decision 
denied an evaluation in excess of 10 percent for headaches.  
The veteran was notified of this action in August 1998.  
Medical evidence pertinent to this issue was received by VA 
in December 1998; no subsequent adjudication of this issue is 
on file.  

In a May 1998 letter, the veteran raised the issue of 
entitlement to service connection for dental disability.

The December 1997 Board remand directed that the veteran be 
given a VA orthopedic examination of the low back and neck to 
determine the nature, extent, and etiology of any current 
back or neck disability; the examiner was to provide an 
opinion, in light of the evidence on file, as to whether it 
was at least as likely as not that any current low back or 
neck disability was caused by service injury.  Although the 
veteran was examined in January 2000, the examiner concluded 
that, based on the examination results and reasonable medical 
probability and certainty, it was impossible to determine the 
etiology of the veteran's low back and neck disability, to 
include whether his neck and back disability was related to 
an old injury.  The Board finds that the VA examiner did not 
adequately address the Board's question of whether it was at 
least as likely as not that any current low back or neck 
disability was caused by service injury, since this opinion 
does not require medical certainty.

Based on the above, the Board finds that additional 
development of the issues of entitlement to service 
connection for lumbar spine and cervical spine disabilities 
is warranted prior to final Board adjudication.  Accordingly, 
this case is REMANDED to the RO for the following actions:

1.  The appellant should be 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, including VA, who may 
possess additional records pertinent 
to his pending claims.  After 
obtaining any necessary 
authorization from the veteran, the 
RO should attempt to obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide copies of the 
outstanding medical records.

3.  Thereafter, the RO should 
arrange for a VA orthopedic 
examination of the veteran's low 
back and neck by a board certified 
physician who is knowledgeable in 
orthopedics to determine the nature, 
extent, and etiology of any current 
low back or neck disability.  The 
claims folders, including a copy of 
this REMAND, must be made available 
to the examiner for study, and the 
examination report must reflect that 
the claims folders were reviewed.  
Any necessary tests or studies, 
including X-rays, should be 
conducted, and all findings should 
be reported in detail.  After 
examination and review of all of the 
material in the claims files, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that any currently 
present low back or neck disability 
is etiologically related to service.  
The rationale for all opinions 
should also be provided.

4.  The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
provisions of the VCAA and should 
then readjudicate the issues on 
appeal.  The RO should also 
readjudicate the issue of 
entitlement to an evaluation in 
excess of 10 percent for service-
connected headaches, in light of the 
new evidence on file, and should 
adjudicate the raised issue of 
entitlement to service connection 
for dental disability.

5.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, or if a timely notice 
of disagreement is received with 
respect to any other matter, he and 
his representative should be 
provided a supplemental statement of 
the case for all issues in appellate 
status and afforded an appropriate 
opportunity to respond.  The veteran 
should be advised of the 
requirements to perfect an appeal 
with respect to any new issue 
addressed in the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

